138 N.J. 41 (1994)
648 A.2d 482
DONALD R. SIKES, JR., PLAINTIFF-RESPONDENT,
v.
TOWNSHIP OF ROCKAWAY AND JOHN C. DOLL, JR., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 11, 1994.
Decided October 27, 1994.
James J. Higgins argued the cause for appellant (Boyar, Higgins & Suozzo, attorneys).
*42 Paul M. Selitto argued the cause for respondent (Pitman, Senesky, Nicola & Selitto, attorneys).
PER CURIAM
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 269 N.J. Super. 463, 635 A.2d 1004 (1994).
For Affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
Opposed  None.